Citation Nr: 0729865	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a previously denied claim for post-traumatic stress 
disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a previously denied claim for lumbar disc protrusion 
with discectomy.

3. Whether new and material evidence has been submitted to 
reopen a previously denied claim for a skin condition.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that reopened the previously denied claim 
of entitlement to service connection for PTSD, and denied 
that claim on the merits.  The veteran perfected a timely 
appeal of the January 2005 determination to the Board.

In December 2006, the veteran appeared and offered testimony 
in support of his PTSD claim before the undersigned member of 
the Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issues of whether new and material evidence has been 
submitted to reopen previously denied claims of service 
connection for lumbar disc protrusion with discectomy and a 
skin condition, and entitlement to service connection for 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2002 rating decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, is final.

2.  The evidence received since the August 2002 rating 
decision is new and it relates to an unestablished fact 
necessary to substantiate the veteran's claim for PTSD has 
been received.

3.  The service records reflect that the veteran performed 
only peacetime active military service, and that he did not 
engage in combat during service.

4.  The veteran's currently diagnosed PTSD is not 
attributable to military service or any incident that 
incurred therein.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the August 2002 rating decision denying service connection 
for an acquired psychiatric disorder, to include PTSD, and 
his claim for service connection for PTSD has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2. PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2004, 
January 2005, and March 2005 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The veteran 
was provided this notice in the January 2005 letter.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in January 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in July 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, Social 
Security Administration records, a report from the U.S. Armed 
Forces Service Center for the Research of Unit Records 
regarding its attempts to verify the veteran's claimed 
stressor, the veteran's testimony at his December 2006 Board 
hearing, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening the claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Brown, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, was 
previously denied in an August 2002 rating decision by the 
RO, on the basis that there was no verifiable stressor 
documented.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran submitted new evidence in 
the form of an August 2003 statement regarding in-service 
stressful events, including the veteran's handling of dead 
bodies from plane crashes.  This new evidence relates to the 
veteran's in-service stressor that he claims resulted in 
PTSD, which is an unestablished fact necessary to 
substantiate his service-connection claim for PTSD.  
Therefore, the Board finds that new and material evidence has 
been received to reopen the veteran's previously denied claim 
of service connection for PTSD.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claim 
on the basis of the submission of new and material evidence, 
the Board is of the opinion that the veteran will not be 
prejudiced by its decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


III. Service Connection

The veteran argues that he is entitled to service connection 
for PTSD.  Specifically, the veteran argues that PTSD is the 
result of stressful in-service incidents, including duty 
retrieving dead bodies of pilots from test-flight crashes, 
consoling a woman at the site of a plane crash after her 
husband died in the crash, witnessing coyotes eating dead 
pilots, and coyotes killing a young girl at the veteran's 
base.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the veteran did not serve in combat, alleged stressors 
must be corroborated by service records or other credible 
supporting evidence.  C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The veteran does not contend, and the 
service record does reflect that the veteran engaged in 
combat.  Rather, the service record shows that the veteran 
has only peacetime service.

In his response to the RO's PTSD questionnaire in August 
2003, the veteran stated the base at which he was stationed, 
the unit to which he was assigned.  He also described his 
first stressor as follows: in July 1987, a jet went down and 
crashed in the desert; this was a test base, and it was 
flying a test mission; the veteran was assigned to go to the 
crash site for clean up; the veteran was given the 
coordinates and drove to the location; the fire was out when 
the veteran got there, with the exception of a few smoldering 
parts; no one else arrived until about 20 minutes later; the 
veteran was not prepared for the gruesome sight of the parts 
of the pilot's remains; the veteran located the helmet and 
part of the head was still in it, holding brains and one 
eyeball; the other pieces of the body were also at the crash 
site; although the body was largely destroyed, the pilot's 
wife and family members showed up at the scene and the 
veteran was assaulted by the pilot's wife who was out of 
control; the veteran asked to be reassigned to different 
duties, but within four weeks he was assigned to another 
crash clean up.  The veteran also reported the following in-
service incident, occurring in August 1987: a jet went down 
in the desert and the veteran went to the crash site; there 
were coyotes chewing on the pilots remains; they attacked the 
veteran when he got out of his vehicle; the veteran was 
unarmed and one of the coyotes starting chewing on the 
veteran's boot and pant leg; security personnel arrived and 
shot the coyotes; the veteran put the remains in body bags, 
but it was very difficult for him.  

The veteran's available service personnel records indicate 
that the veteran's in-service specialty was structural 
specialist.  A workplace exposure data summery report, dated 
in November 1984, indicates that the veteran's workplace at 
his base was structures/carpenter's shop.  It was noted in 
the report that personnel maintained and repaired wood 
working projects on base and also did roof work and floor 
replacements operations.

The veteran's service medical records are negative for 
complaints of, or treatment for, any psychiatric condition, 
including PTSD.

The veteran was given a private psychiatry examination in 
October 1993, in connection with a Social Security 
Administration Disability Determination.  The veteran then 
reported that he had never been hospitalized for nervous, 
mental, or psychiatric problems.  The examiner concluded that 
the veteran's history, demeanor, and performance were 
consistent with the absence of any clinical psychiatric 
syndrome, that his symptoms/problems in the aggregate 
constituted mild to moderate enduring psychosocial stressors, 
and that his condition was quite stable, from a psychiatric 
standpoint, so the prognosis was good for maintenance of 
current level of functioning for at least the short-term 
future and probably beyond.

The veteran was given another psychiatric evaluation in 
connection with a disability determination in November 1997.  
On examination, the veteran reported the following: that he 
was suffering from depression and had been treated two months 
prior; that he had had problems getting a job and became 
suicidal; that he had been hospitalized for six days; that he 
was diagnosed as having depression and was placed on 
medication; that he had been taking that medication for one 
month; that he received treatment every two weeks; and that 
he had no history of depression in the past.  The veteran 
also reported that he went into the Air Force for four years, 
where he did carpentry work.  The veteran was diagnosed as 
having major depression single episode, rule out adjustment 
disorder with depressed mood chronic.  It was noted that the 
veteran's prognosis was fair to good.

A private psychiatric evaluation dated in September 2001 
indicates that the veteran was admitted to the special care 
unit of the hospital because of an overdose of medication.  
It was noted that he had been feeling depressed, sad, and 
down, and that he denied any history of recent psychiatric 
hospitalizations, but had been in psychiatric treatment.  The 
veteran was diagnosed as having major depression, recurrent, 
severe, and polysubstance dependence.

November 2001 private hospital notes indicate that the 
veteran was admitted to the hospital for six days because he 
became severely depressed.  The veteran was diagnosed as 
having depressive disorder, major depression, recurrent and 
severe, in remission, and PTSD.  It was noted that the 
veteran reported having nightmares, flashbacks, and 
repetitive thoughts about being in a motor vehicle accident.

December 2001 private hospital notes indicate that the 
veteran was transferred after being treated at a facility for 
overdosing on a large amount of Xanax and Soma for a possible 
suicide attempt.  It was noted that the veteran was on 
medication for PTSD, that he claimed to be in the service 
form 1984 to 1988, and that he claimed to have handled many 
cadavers and still had many flashbacks.

Private medical treatment notes dated from September 2001 to 
June 2002 indicate consistent treatment for psychiatric 
problems with diagnoses of major depression and PTSD, and 
notations that the veteran had nightmares and flashbacks.

VA medical treatment records dated February 2002 to March 
2003 indicate that the veteran was treated for psychiatric 
problems and substance abuse, that he reported having "flash 
backs", and that the veteran complained about PTSD and 
depression symptoms.

A January 2002 note indicates that the veteran related that 
he was stationed at the Air Force Base as a civil engineer 
during his period of service, and that one of his ancillary 
duties was to recover body parts after a plane crashed.  The 
veteran reported two specific incidents that he found 
particularly troubling.  On one occasion, he picked up a 
helmet out of the debris, later finding that the top of the 
pilot's head, brain, and eye were still in the helmet and, as 
the wife and children of the pilot drove onto the scene, the 
contents of the helmet fell onto the veteran.  The veteran 
reported that he continued to see this incident in a 
recurring dream that he experienced three to four times 
weekly.  The veteran also reported an event where he 
recovered a severed leg from six coyotes that were fighting 
over it.

On January 2002 psychiatric examination, the veteran was 
noted to have been brought to the hospital by his wife after 
she became concerned because he was confused with slurred 
speech and was unable to carry out any rational conversation.  
It was noted that the veteran had a history of multiple 
psychiatric hospitalizations in the past, and that lately he 
had been feeling depressed, sad, and down, and that he had 
been having severe mood swings ranging from euphoria and 
agitation, to depression.  The veteran stated that, when he 
was in desert storm, he cleaned up dead bodies and body 
parts, and that since that time he had been having flashbacks 
and nightmares and had not been able to get to sleep, that he 
startled easily and had repeated thoughts of holding dead 
body parts in his hands.  The veteran also reported an in-
service incident where he picked up an Iraqi soldier that was 
detached from the torso and a lady with two children came to 
him and asked him if that was her husband, and, as he picked 
up the head, the brain came out and fell in his lap.  The 
veteran also reported that those pictures kept coming into 
his mind over and over again.  The veteran was diagnosed as 
having bipolar disorder, mixed type in remission, panic 
disorder without agoraphobia, and PTSD.

A February 2002 VA notes indicates that the veteran talked 
about nightmares related to his handling body bags in 
Vietnam.

A March 2002 note indicates that the veteran talked about his 
vivid nightmares, which included a nightmare with content 
similar to a scene that he witnessed while on active service 
duty in the Air Force involving salvaging the remains of the 
crew of a training mission aircraft that had come down.

Another March 2002 VA note indicates that the veteran 
reported flashbacks of in-service trauma, which was seeing 
the dress and other remains of a little girl that he assumed 
had been dragged off by coyotes and eaten.  The veteran 
reported that, to that day, he recoiled from closeness with a 
dog, because he finds himself imaging the nature of such an 
animal, that they are capable of tearing apart and ingesting 
a human being.  He also recalled other aspects of his duties 
in the service, the trauma of facing the hysterical wife of a 
deceased veteran, parts of whom he had in his lap and on his 
clothing, as facing another such scene of gore.  The veteran 
stated that, to that day, he found himself with dread and 
fear when he heard a plane overhead.

On March 2002 psychosocial history report, the examining VA 
psychiatrist stated that, in the interviewer's opinion, the 
information that the veteran provided concerning psychiatric 
problems was significantly distorted by misrepresentation.

An April 2002 note indicates that the veteran had a dream in 
which he saw a man with an eye falling out of this sockets 
going through his nightstand.

A May 2002 note indicates that the veteran described a 
sleepwalking incident, where he got out of bed three times 
and tried to enlist his girlfriend into helping him gather up 
body parts, and that the veteran felt hopeless when he was in 
the service at never finding someone that he could rescue.

September 2002 outpatient examination notes indicate the 
following: that the veteran reported that his duties in the 
Air Force included the salvaging of human remains from 
training flights that had crashed; that the veteran was 
involved in a duty assignment that included experiences that 
evoked traumatic horror; that he experienced these trauma in 
repetitive nightmares that sometimes included sleep walking 
experiences; that he made efforts to avoid re-experience of 
these traumatic memories; that he devalued himself severely 
because of perceived failure in relation to these trauma; 
that he avoided asserting himself in ways that involved 
responsibility; that he felt detached; that he had a 
restricted range of affect; that he experienced arousal in 
the form of insomnia; that he had problems concentrating; 
that he experienced ordinary stress in an exaggerated way so 
that it was disorganizing, sometimes involving suicidal 
thinking; that he had outbursts of anger; and that these 
symptoms were a part of his experience for more than a year 
and they were the cause of clinically significant distress, 
and also impaired his ability to function in the workplace.  
The veteran was diagnosed as having PTSD, with his duty 
experience of salvaging the human remains of downed aircraft 
the major stressor of his psychiatric symptoms.

In January 2005, the U.S. Armed Forces Service Center for the 
Research of Unit Records (USASCRUR) indicated that, based on 
a review of the historical reports submitted by the veteran's 
Air Base Group, the higher headquarters of veteran's Civil 
Engineer Squadron, covering June-December 1987, and available 
aircraft incidents/accidents reports covering June-December 
1987, it was unable to document the aircraft incident 
described by the veteran, and that in order to provide 
further research concerning the aircraft incident and 
casualties, the veteran must provide addional information, 
including the most specific date possible, full names of 
casualties, unit designation of the aircraft, if commercial 
or to the squadron level, and other units involved.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.

Specifically, the Board finds that, while the record reflects 
both a diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and a claimed in-service 
stressor, the credible evidence does not corroborate or 
support any of the veteran's alleged in-service stressors.  
Service personnel records do not indicate that the veteran's 
duties included recovering or handling dead bodies from 
crashed planes.  Rather, those records reflect that the 
veteran's specialty in service was as a structural 
specialist, that he worked in the carpenter's shop, and that 
his duties included maintaining and repairing wood working 
projects on base, roof work, and floor replacements 
operations.  In this regard, the Board notes that, on 
November 1997 psychiatric examination, the veteran described 
his duties in the Air Force as carpentry work.  Moreover, 
USASCRUR indicated that, based on a review of the historical 
reports submitted by the veteran's Air Base Group and 
available aircraft incidents/accidents reports covering June-
December 1987, it was unable to document the aircraft 
incident described by the veteran.

Also, the Board does not find that a psychiatric disability 
was directly incurred in service.  The veteran's service 
medical records do not reflect any treatment for psychiatric 
problems.  Also, on October 1993 psychiatric examination, the 
examiner concluded that the veteran's history, demeanor, and 
performance were consistent with the absence of any clinical 
psychiatric syndrome.  Furthermore, there is no indication of 
any psychiatric condition in the record until November 1997 
private psychiatric examination, where the veteran was 
diagnosed as having major depression single episode, rule out 
adjustment disorder with depressed mood chronic, and there is 
no medical evidence that any such condition began during the 
veteran's period of service.

Accordingly, service connection for PTSD is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

New and material evidence having been submitted, the 
veteran's previously denied claim of entitlement to service 
connection for PTSD is reopened; to this extent only the 
veteran's claim is granted.

Entitlement to service connection for PTSD is denied.






REMAND

In his Substantive Appeal, received by VA in August 2005, the 
veteran expressed disagreement with the refusal to reopen the 
veteran's claims of service connection for lumbar disc 
protrusion with discectomy and a skin condition, and denial 
of the veteran's claims of entitlement to service connection 
for hearing loss and tinnitus in the RO's May 2005 rating 
decision.  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  Therefore this issue must be remanded in 
order for the RO to issue a Statement of the Case.




Accordingly, the case is REMANDED for the following action:

With respect to the issues of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for lumbar disc protrusion with discectomy, whether new 
and material evidence has been submitted to reopen a 
previously denied claim for a skin condition, entitlement to 
service connection for hearing loss, and entitlement to 
service connection for tinnitus, the RO should furnish the 
veteran and his representative a Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 2002).  The veteran 
and his representative should clearly be advised of the need 
to file a Substantive Appeal following the issuance of the 
Statement of the Case if the veteran wishes to complete an 
appeal from that decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


